Citation Nr: 1016794	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-18 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension to include 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to 
August 1969.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's claim for service connection for hypertension.

This matter was remanded for additional development and 
adjudication in the Board's December 2009 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.   VA will notify the 
Veteran if further action is required.


REMAND

In its December 2009 decision, the Board noted that the 
record did not contain evidence of the blood pressure 
readings required by VA regulations to support of a grant of 
service connection for hypertension.   The Veteran had 
reported being diagnosed with hypertension by his private 
physician in approximately 2005.  Treatment records from this 
private physician contained specific blood pressure readings 
were not located in the claims file.  The Board's decision 
instructed the agency of original jurisdiction (AOJ) to 
obtain these private treatment records after securing an 
appropriate authorization allowing for the release of these 
records from the Veteran.  

A February 2010 letter requested that the Veteran complete 
the appropriate authorization forms to allow the AOJ to 
obtain the specified treatment records.  A March 2010 
supplemental statement of the case (SSOC) noted that these 
completed authorization forms had not been received and 
continued the previous denial of the Veteran's claim.  These 
completed authorization forms were received in March 2010, 
after the issuance of the SSOC, but were not forwarded to the 
individual treatment providers.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court of 
Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Therefore, in accordance with the holding in Stegall, the 
Board finds that this appeal must be remanded again in order 
to allow for the private treatment records identified in the 
December 2009 decision to be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the private 
treatment records from Drs. C. S. and T. 
W.  The complete authorizations for these 
records are located in the claims file.

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be documented in the 
claims file.

2.  If any claim on appeal remains denied, 
the RO/AMC should issue a SSOC before 
returning the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


	(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


